Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 10, 2015

The Court of Appeals hereby passes the following order:

A16A0373. PHYLLIP JERROD BECOATS v. THE STATE.

      Phyllip Jerrod Becoats pled guilty to attempted cocaine trafficking, and he was
sentenced to 30 years. Becoats filed an extraordinary motion for new trial, which the
trial court denied. Becoats then filed this direct appeal.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal.1 See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/10/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         Becoats attempted to file a discretionary application, but it was dismissed as
untimely. See Case Number A10D0405, dismissed June 4, 2010. Thus, the doctrine
of res judicata also bars this direct appeal. See Norris v. Norris, 281 Ga. 566, 567-68
(2) (642 SE2d 34) (2007).